Citation Nr: 0902679	
Decision Date: 01/26/09    Archive Date: 02/09/09	

DOCKET NO.  05-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
February 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2002 and March 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case was previously before the Board in September 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

The veteran's service-connected retropatellar pain syndrome 
of the left knee is currently productive of no more than 
slight impairment, as characterized by infrapatellar 
tenderness to palpation and infrapatellar tendon tenderness, 
with a normal range of motion, and no evidence of fatigue, 
weakness, lack of endurance, incoordination, arthritis, or 
instability.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected retropatellar pain syndrome of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Codes 5003, 5004, 5257, 
5260, 5261 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes her multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in June 2007, service 
treatment records, a VA examination report and outpatient 
treatment records, and a statement from one of the veteran's 
acquaintances.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected retropatellar pain syndrome of the left 
knee.  In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. § Part 4, 
including 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the loss of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of April 2002, the 
RO granted service connection and a noncompensable evaluation 
for retropatellar pain syndrome of the left knee.  The 
veteran voiced her disagreement with that decision, with the 
result that, in a subsequent rating decision of March 2005, 
the RO awarded a 10 percent evaluation for the veteran's 
service-connected retropatellar pain syndrome of the left 
knee, effective from February 12, 2001, the date following 
the veteran's discharge from service.  The current appeal 
ensued.  

The Board notes that, during the course of VA outpatient 
treatment in October 2001, the veteran gave a history of knee 
pain for several years.  According to the veteran, while on 
occasion, she had used nonsteroidal anti-inflammatory 
medication for treatment of her service-connected left knee 
disability, that medication had not resulted in much relief.

On physical examination, there was tenderness of the patellar 
tendon of the veteran's left knee, though with a full range 
of motion, and no evidence of effusion.  The clinical 
assessment was of knee pain, likely due to patellofemoral 
arthritis and patellar tendinitis.

At the time of a VA fee-basis medical examination in November 
2002, the veteran indicated that she had first been diagnosed 
with retropatellar pain syndrome of the left knee in 1993, 
while in basic training.  Reportedly, the veteran suffered 
from soreness on the front and side of her knee, which she 
described as "constant symptomatology."  When questioned, the 
veteran indicated that she could not run well, nor could she 
bend at the knee.  

On physical examination, the veteran's posture and gait were 
described as normal.  Leg lengths were equal at 97.5 
centimeters bilaterally, and the veteran showed no signs of 
any abnormal weightbearing.  Noted at the time of examination 
was that the veteran did not appear to require any device for 
ambulation.

Examination of the veteran's left knee showed evidence of 
infrapatellar tenderness with palpation, as well as 
infrapatellar tendon tenderness.  Range of motion 
measurements showed flexion to 140 degrees, with extension to 
0 degrees.  At the time of examination, the Drawer and 
McMurray tests were entirely within normal limits.  The 
"DeLuca issue" was described as that of pain, though there 
was no evidence of any fatigue, weakness, lack of endurance 
or incoordination.  Neurologic examination was unremarkable, 
with lower extremity motor, sensory, and deep tendon reflexes 
entirely within normal limits.  Radiographic studies of the 
left knee were described as negative.  The pertinent 
diagnosis noted was of retropatellar pain syndrome of the 
left knee, with mild patellar tendinitis located at the 
inferior aspect of the patella itself.  Significantly, in the 
opinion of the examiner, the veteran experienced no 
significant limitation of her normal functioning as a result 
of her service-connected left knee disability.

In correspondence of June 2006, one of the veteran's 
acquaintances wrote that she had seen the veteran suffer 
"first hand" from her left knee pain, with which she (that 
is, the veteran) had reportedly been trying to deal to no 
avail.  According to her friend, the veteran experienced 
episodes where her knee would swell to the size of a 
"grapefruit," and make "loud popping sounds."  Also noted was 
that the veteran had found it necessary to constantly wear a 
knee brace.

Pertinent evidence of record is to the effect that the 
veteran failed to report for two VA examinations, 
specifically, in August and September 2008, scheduled for the 
purpose of evaluating her service-connected left knee 
disability.

Pursuant to applicable law and regulation, the veteran's 
service-connected retropatellar pain syndrome of the left 
knee is evaluated by analogy to tenosynovitis [see 38 C.F.R. 
§ 4.20 (2008)], which is itself rated based on limitation of 
motion as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a and Part 4, Code 5003 (2008).  

The 10 percent evaluation currently in effect for the 
veteran's service-connected left knee disability contemplates 
the presence of slight impairment of the knee, with recurrent 
subluxation and/or lateral instability. A 10 percent 
evaluation is, similarly warranted where there is evidence of 
a limitation of flexion to 45 degrees, or a limitation of 
extension to 10 degrees.  In order to warrant an increased, 
which is to say, 20 percent evaluation, there would need to 
be demonstrated the presence of moderate impairment of the 
knee (once again, including subluxation and/or lateral 
instability), a limitation of flexion to 30 degrees, or a 
limitation of extension to 15 degrees.  38 C.F.R. § 4.71a and 
Part 4, Codes 5257, 5260, 5261 (2008).

As is clear from the above, the 10 percent evaluation 
currently in effect for the veteran's service-connected 
retropatellar pain syndrome is appropriate, and an increased 
rating is not warranted.  This is particularly the case given 
the fact that, at the time of the aforementioned VA fee-basis 
examination in November 2002, the veteran exhibited a full 
range of motion of her left knee, with no evidence of any 
fatigue, weakness, lack of endurance, or incoordination, or 
any motor or sensory impairment.  While the veteran may have 
benefitted from a more contemporaneous examination of her 
service-connected left knee symptomatology, on at least two 
occasions, she has failed to report for VA examinations 
scheduled for that very purpose.  Under such circumstances, 
the Board is of the opinion that the veteran's claim for an 
increased evaluation for her service-connected retropatellar 
pain syndrome of the left knee must be denied.

In reaching this determination, the Board has taken into 
consideration decisions of the VA Office of the General 
Counsel, specifically VAOPGCPREC 23-97 (July 1, 1997), and 
VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings 
for service-connected knee disability.  However, based on a 
review of the entire evidence of record, such multiple 
ratings are not for application in this case.  More 
specifically, while at the time of the aforementioned VA 
outpatient treatment in October 2001, the veteran received a 
diagnosis of "likely" patellofemoral arthritis, radiographic 
studies have failed to show any evidence whatsoever of 
degenerative joint disease.  Moreover, there currently exists 
no evidence that the veteran suffers from any clinically-
identifiable instability of her service-connected left knee.  
Nor is there evidence of compensable limitations of flexion 
and extension sufficient to warrant the assignment of 
separate ratings under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  In point of fact, 
and as noted above, at the time of a VA medical examination 
in November 2002, the veteran exhibited a fully normal range 
of motion in her service-connected left knee.

Finally, the Board has given due consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) governing the 
requirements for an extraschedular evaluation.  However, to 
date, there exists no evidence that the veteran's service-
connected left knee disability has resulted in a marked 
interference with employment and/or frequent periods of 
hospitalization sufficient to warrant the assignment of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  While it is true that, during the course of a 
hearing before the undersigned Veterans Law Judge in June 
2007, the veteran testified that she was currently not 
working (see Transcript, p. 9), by her own admission, that 
was due to the fact that she was a full-time student.  
Moreover, there is no indication that, at any time during the 
course of the current appeal, the veteran has been 
hospitalized for treatment of her service-connected left knee 
disability.  Under the circumstances, the Board is compelled 
to conclude that the 10 percent evaluation now in effect for 
the veteran's service-connected retropatellar pain syndrome 
of the left knee is appropriate, and that an increased rating 
(on either a schedular or extraschedular basis) is not 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence she is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employers' 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in September 2001, March 2006, and 
October 2007.  In those letters, VA informed the veteran 
that, in order to substantiate her claim for an increased 
rating, she needed to show that her service-connected left 
knee disability had undergone an increase in severity.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on her claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

As to informing the veteran of what information and evidence 
she was to provide to VA, and what information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that she could 
obtain private records herself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence and information necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In that regard, in connection with the current 
appeal, VA has obtained the veteran's service treatment 
records, as well as VA treatment records and examination 
reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An initial evaluation in excess of 10 percent for service-
connected retropatellar pain syndrome of the left knee is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


